United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-1762
                       ___________________________

                                 Dolandon Mack

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

             Tim Dillon, Patrolman, Little Rock Police Department

                     lllllllllllllllllllll Defendant - Appellee

 Roger Swope, Crime Scene Investigator, Little Rock Police Department; Scott
Timmons, Lt., Little Rock Police Department; J. C. White, Detective, Little Rock
   Police Department; John Does, 1 - 50; City of Little Rock, Arkansas; Jana
Rayburn, Patrolman, Little Rock Police Department; Kathy Trudell, Crime Scene
                  Investigator, Little Rock Police Department

                           lllllllllllllllllllll Defendants
                                   ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                         Submitted: December 6, 2012
                          Filed: December 10, 2012
                                [Unpublished]
                                ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________
PER CURIAM.

       Federal inmate Dolandon Mack appeals following the district court’s1 entry of
judgment on a jury verdict in favor of Tim Dillon, a Little Rock police officer who
was the sole remaining defendant in this 42 U.S.C. § 1983 action.2 Having carefully
reviewed the issues that Mack raises on appeal, we find no basis for reversal. The
district court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable D. P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas.
      2
       This court previously affirmed the grant of summary judgment as to all
defendants except Dillon and Jana Rayburn. See Mack v. Dillon, 594 F.3d 620, 622-
24 (8th Cir. 2010) (per curiam).

                                         -2-